3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 18-26 are pending and being acted upon in this Office Action. 

Priority
Applicant’ claim priority to provisional applications 62/247,470 filed October 28, 2015 and 62/252,377 filed November 6, 2015, is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 17, 2022, November 10, 2021, June 28, 2021, December 2, 2020, August 3, 2020, April 22, 2020 and February 19, 2020 have been considered by the examiner and an initialed copy of the IDS is included with this Office Action.

Drawings
The drawings were received on February 17, 2020.  These drawings are acceptable.

Specification
The amendment to the specification filed on February 19, 2020 has been entered. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objection
Claim 21 is objected to because of the following informality:  “sub- therapeutic” should have been “sub-therapeutic”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 18 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 is vague and indefinite in the recitation of “about 1% to about 60% of a therapeutic dose of said anti-VEGF antibody” without reciting the reference “therapeutic dose”.  One of ordinary skill in the art would not be reasonably apprised the metes and bounds of the claimed invention, see MPEP 2173.05(b): Relative Terminology [R-08.2017].

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The factors considered in the Written Description requirement are (1) Actual reduction to
practice; (2) Disclosure of drawings or structural chemical formulas; (3) Sufficient relevant identifying characteristics; (4) Method of making the claimed invention; (5) Level of skill and knowledge in the art; and (6) Predictability in the art. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. MPEP § 2163. 
Claim 18 encompasses a unit-dose formulation of any anti-VEGF antibody which formulation comprises from about 1% to about 60% of a therapeutic dose of said antibody wherein said formulation is packaged so as to be administered as a unit dose.
Claim 19 encompasses the unit-dose formulation of claim 18, wherein the anti-VEGF antibody is bevacizumab or a biosimilar version thereof. 
Claim 20 encompasses the unit-dose formulation of claim 19, which formulation comprises from about 3% to about 20% of a therapeutic dose of bevacizumab or a biosimilar version thereof.
Claim 21 encompasses a kit comprising: (a) an amount of an albumin-bound chemotherapeutic/anti-VEGF antibody complexes, (b) a unit dose of a sub- therapeutic amount of anti-VEGF antibody, and optionally {c) instructions for use.
Claim 22 encompasses the kit of claim 21, wherein the albumin-bound chemotherapeutic/anti- VEGF antibody complexes are lyophilized.
Claim 23 encompasses the unit-dose formulation of claim 18, wherein the formulation comprises about 10% of a therapeutic dose of bevacizumab or a biosimilar version thereof.
Claim 24 encompasses the unit-dose formulation of claim 18, wherein the therapeutic dose of said antibody is from 3 to 15 mg/kg. 
Claim 25 encompasses the unit-dose formulation of claim 18, wherein the subtherapeutic dose of said antibody is from 0.25 mg/Kg to 3 mg/kg.
Claim 26 encompasses the unit-dose formulation of claim 18, wherein the subtherapeutic dose of said antibody is from 0.5 mg/Kg to 2 mg/kg.
The specification discloses the therapeutic dose for a given FDA-approved indication is recited in the prescribing information, for the therapeutic dose of bevacizumab is 5 mg/kg to 15 mg/kg depending on the condition, and preferably a subtherapeutic dose range from 5% to 20% of the therapeutic dose.  The specification discloses a unit dose formulation of bevacizumab ranges from 0.25 mg/kg to 3 mg/kg, more preferably from 0.5 to 2 mg/kg, see para. [0063].  The specification discloses a method for treating a patient (athymic nude mice) having melanoma, said method comprises administering to said patient a composition comprising a sub-therapeutic amount of just bevacizumab (Avastin™) about 30 minutes to about 45 hours before administering albumin-bound paclitaxel (ABX, Abraxane™) and bevacizumab nanoparticle complexes (AB160), wherein the sub-therapeutic amount is about 0.25 mg/kg to 3 mg/kg or about 10% of the therapeutic dose (5 to 15 mg/kg in human subject), See Example 2.
Regarding number of species, the specification does not describe sufficient number of anti-VEGF antibodies and relevant identifying characteristics e.g., Complete structure, i.e., amino acid sequence of heavy and light chain variable region sequences, ii. Partial structure, i.e., the six CDRs of all anti-VEGF antibodies coupled with functional characteristics, i.e., binding to all VEGF or common structural feature that are shared by members of the genus of anti-VEGF antibodies so that one of skill in the art can ‘visualize or recognize’ the members of the genus” encompassed by the claimed unit-dose formulation.    
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly,43 USPQ2d 1398 (CAFC 1997). The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members. “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.  
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168, PTO 892; see, e.g., Discussion). 
Similarly, Edwards et al. (J Mol Biol. 2003 Nov 14;334(1): 103-118, PTO 892) found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract). Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen (as held in Abbvie).  
Further, antibody that binds to tumor antigen from one species may not bind to the same antigen from another species.   
For example, Yu et al (Investigative Ophthalmology & Visual Science 49(2): 522-527, February 2008; PTO 892) teach bevacizumab, which is a humanized anti-human VEGF-A mAb A.4.6.1 binds specifically to human VEGF-A, the same antibody does not bind to mouse VEGF-A (see page 522, right col., page 523, Figure 1, in particular).  Thus binding specificity associated with the particular heavy and light chain variable domains of the antibody or antigen binding fragment thereof determines its use and method of making the same.
Regarding any albumin-bound chemotherapeutic/antibody VEGF antibody complexes (claim 21), the specification discloses just albumin-bound paclitaxel (ABX, Abraxane™) and bevacizumab nanoparticle complexes (AB160).  Thus, one species of albumin-bound paclitaxel is not representative of the genus of albumin-bound chemotherapeutic/antibody VEGF antibody complexes, much less the complexes are lyophilized (claim 22).  Thus one of skill in the art cannot "visualize or recognize" most members of the genus of anti-VEGF antibodies (claims 18) or biosimilar version of bevacizumab (claims 19-20) and albumin-bound chemotherapeutic/anti-VEGF antibody nanoparticle complexes (claims 21-22) encompassed by the claims to show applicants were in possession of a genus at the time of filing.   Thus a skilled artisan would reasonably conclude that applicant was not in possession of the full breadth of the claims at the time the instant application was filed.  
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (see page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  At minimum, characterizing the antibody is needed.  One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.  See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.").   Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”     The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606).  Also see Enzo-Biochem v. Gen-Probe  01-1230 (CAFC 2002).
Therefore, only a unit-dose formulation comprising a sub-therapeutic amount of bevacizumab or a biosimilar version thereof and an albumin-bound paclitaxel, wherein the sub-therapeutic amount is about 0.25 mg/kg to 3 mg/kg or about 5% of the therapeutic dose  of 5 mg/kg to 15 mg/kg of bevacizumab, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over US20100112077 (Desai hereafter, published May 6, 2010; PTO 892) in view of FDA approved Avastin label as evidenced at paragraph [0063] of instant specification and highlights of prescribing information for Avastin (Bevacizumab), 2014; PTO 892).
Regarding claims 18-19, Desai teaches unit-dose formulation (see para. [0231]) can be presented in unit-dose or multi-dose sealed containers, such as ampules and vials, and can be stored in a freeze-dried (lyophilized) condition requiring only the addition of the sterile liquid excipient, for example, water, for injections, immediately prior to use, see para. [0231],  [0238]   The formulation or composition comprises an effective amount of anti-VEGF antibody greater than 1 mg/kg to less than 10 mg/kg such as about 2 mg.kg (aka sub-therapeutic dose, 40% of 5 mg/kg therapeutic dose), about 4 mg/kg (aka 55% of 7.5 mg), about 6 mg/kg (aka 40% of 15 mg/kg) or about 8 mg/kg.  Examples of anti-VEGF antibody is bevacizumab (aka Avastin®), see para. [0031] to [0032], caption of Fig. 12, in particular.  
Claim 20 is included because the reference teaches the anti-VEGF antibody is 2 mg/kg, which falls within the claimed range of 0.75 mg/kg (0.05 x 15 mg/kg = 0.75) to 3 mg/kg (0.20 x 15 mg/kg = 3mg/kg) therapeutic dose, see paragraph. [0031], caption of Fig 12. 
Regarding claim 21, Desai teaches a kit (see para. [0233] to [0238]) comprising an amount of albumin-bound chemotherapeutic agent, e.g., paclitaxel  (aka Abraxane®) in combination with bevacizumab and instruction for treating cancer, (see para. [0233], [0234], [0237], [0109], [0112], [0114], [0115], title), in particular.  Desai teaches the doses required for each agent may be lower than what is normally required, e.g., subtherapeutic amount by at least about any 5%, 10%, 20%  when each agent is administered alone, see para. [0147] to [0149]. 
Regarding claim 22, Desai teaches the composition may be lyophilized composition, see para. [0212], [0214].  It is within the purview of one of ordinary skill in the art to lyophilize the composition comprising paclitaxel  (aka Abraxane®) in combination with bevacizumab together as opposed to individually for the convenience of the practitioner. 
Claim 23 is included because the reference teaches the anti-VEGF antibody is greater than 1 mg/kg to less than 10 mg/kg such as 1.1 to 1.4 mg/kg overlaps the claimed range 0.5 (10% x 5 mg/kg or 0.1 x 5) to 1.5 mg/kg (10% of 15 mg/kg or 0.1 x 15).
Claim 24 is included as evidentiary reference FDA approved Avastin label discloses various therapeutic doses 5 mg/kg to 15 mg/kg of Avastin (bevacizumab or anti-VEGF), see p. 1, right col.  
Claim 25 is included as the reference 2 mg/kg is within the claimed range from 0.25 mg/kg to 3 mg/kg, see paragraph. [0031], caption of Fig 12. 
Claim 26 is included as the reference 2 mg/kg is within the claimed range from 0.5 mg/kg to 2 mg/kg, see paragraph. [0031], caption of Fig 12. 
Dasai teaches lyophilized composition comprising the albumin-bound chemotherapeutic agent, e.g., Ortataxel, see para.[0214], [0227], [0231], Examples 5, 6. 
Desai does not teach the kit comprises the albumin-bound chemotherapeutic agent and anti-VEGF antibody complexes are lyophilized as per claim 22. 
However, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have included the anti-VEGF antibody (Avastin®) in the lyophilized composition comprising albumin-bound chemotherapeutic agent of Dasai for the convenience of the practitioner with a reasonable expectation of success, e.g., treating cancer. 
One of ordinary skill in the art would have been motivated to do so because Dasai teaches nanoparticles of paclitaxel and albumin in combination with bevacizumab is useful for treating cancer, see title, abstract, in particular.  One of ordinary skill in the art would have been motivated to do so because Dasai teaches repeated or high dose cycles of chemotherapy may be responsible for increased toxicities and severe side effects and the combination of nanoparticles comprising taxane (such as paclitaxel) and a carrier protein, and b) a low dose of an anti-VEGF antibody (such as bevacizumab, for example Avastin.RTM.) synergistically inhibit cell proliferation or metastasis, see para. [0030].    One of ordinary skill in the art would have been motivated to administer sub-therapeutic dose (low-dose) of anti-VEGF antibody before administering nab-paclitaxel and bevacizumab nanoparticle complex in order to normalizing tumor vasculature and at the same time reduces side effects, i.e., hypertension and bleeding which are commonly understood by one of ordinary kill in the art.   The low-dose and frequent administration (aka metronomic) without prolonged drug-free breaks have demonstrated superior anti-tumor efficacy, potent antiangiogenic effects and reduced toxicity and side effect, see para. [0017]. 
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.

Conclusion

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644